Title: To John Adams from Elkanah Watson, 2 November 1817
From: Watson, Elkanah
To: Adams, John


				
					Dear Sir
					Albany. 2d. Novr. 1817
				
				It is now 37 years since I had the pleasure to recieve your first letter at Anconis It was a paternal letter containing advice to a Young Man, which was peculiarly usefull to me. You than said—“I must talk to you like an old man”—I am now 15 years older than you was than. In several of your Subsequent letters you express’d a wish to know precisely, the conversation which pass’d between Judge Oliver and myself in Birmingham 1st Decr. 1782. In a long conversation with him looking over my MSS: I have found the following Note on that Subject—“Decr 1st. 1782—In a long conversation with Judge Oliver this morning in presence of Elisha Hutchenson Dr. Oliver and Several other hott royalists principally on American affairs it turn’d mostly on my respected friend John Adams Esq—altho’ he could not refrain from admitting his firmness & Virtues; yet he said he dreaded him More than any other man in America”—I will now amuse you with an anecdote which happen’d the Sunday preceeding this conversation.Being at the English Church setting by Side of the Judge—in course of the service the congregation vehemently responded to the Priest “Oh Lord turn the hearts of our rebelious Subjects in America”—the Judge Knowing my rebelious sentiments gave me a smart Jog in the elbow—I felt indignant—but the week insueing the 6th. I was in the house of Lords, and directly before his Majesty at the foot of throne—when I had the extream gratification to hear him acknowledge Our Independence—and the insueing spring as you may recollect, I return’d again from France to England, than in full peace.I again repair’d to Birmingham to visit my tory relations—went again to Church with the Judge, was carefull to sit by his side—as we came out, I tap’d him on the arm, triumphantly saying, Judge I rciev’d no Jog in the elbow this day—the service was drop’t—the retort was rather too severe—the Judge rec’d Me at his house with coldness—& I never Saw him after. If consistent with proprity you will gratify my curiosity, to explain a paragraph of a Letter I had the honor to recieve from you 16 Sept. 1812—thus “Let me tell you my Friend, there are no fanatics in religion (&c.) more enthusiastick than the devotees to agriculture. Every  word of this letter must be Kept to yourself upon honor. You will git no aid from Boston, Commerce, literature, science theology are all against you: Nay, medicine history, and university, and universal politicks are against you—I cannot, I will not be more explicit”—You will permit me Sir to add, altho I have always been perfectly persuaded, this terrible denuncation, was hinted to me by pure friendship—yet I must add,—it has always has been perfectly inexplicable to my mind. My only interpretation was that I might at that time be view’d as a medling, Officious, presumptious Man—to attempt innovations, No other man had presum’d to attempt in this country—and thus to have made myself unpopular and rediculous. I trust however, my perserverance has   acquitted me of all improper motives, and that I have given sufficient evidence, that the pure amor patria was my only guide. My zeal was indispensable to accomplish what with the blessing of GOD has been accomplish’d and the effects of that zeal, and that example, is now extending over every Section of the U. States.I will thank you Sir at this late hour in Life—If you will condecend to unravel the mistery, and I pledge myself whatever you may say shall be confidential with the exception, that I wish with my own decendants to wipe off what will otherways appear in my family archives a stain upon my memory—whereas I am concious, If any act of my Life deserves commendation it is my labours in my native State—to which I never Shall return. / I am with great respect / and Sincerity / Yours cordially
				
					E: Watson
				
				
			